Citation Nr: 0916210	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  08-00 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk



INTRODUCTION

The Veteran had recognized service in Special Philippine 
Scout from September 1946 to May 1949.  The appellant seeks 
benefits as a surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the Veteran's death.  

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in July 2008.  
A transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  Many years after service, the Veteran developed 
cardiorespiratory arrest due to chronic arthritis and 
pneumonia, from which he died in May 1993.  This condition 
was not caused by or related to any incident of service.

2.  At the time of the Veteran's death, the Veteran was not 
service-connected for any disability, and was not receiving 
VA benefits.  

3.  The Veteran did not die of a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  A 
current disability must be related to service or to an 
incident of service origin.  A Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the Veteran's service and the disability.  
Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. 
West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors and 
cardiovascular-renal disease, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The appellant asserts that the Veteran's death is connected 
to cardiorespiratory arrest due to chronic arthritis 
pneumonia, which she believes should have been service-
connected prior to the Veteran's death.  

The Veteran's original claims file was destroyed in the 1973 
fire at the National Records Center.  A formal finding 
regarding the unavailability of the original file was made in 
February 2007, and no documents pertaining to the claim for 
the cause of death were reconstructed.  Accordingly, the only 
clinical evidence of record currently available is a June 
1950 note from the Veteran's private physician, which was 
obtained and associated with the claims folder during the 
current appeal.  Significantly, the Board finds that this 
private treatment note lacks credibility, because a Veterans 
Service Center Manager (VSCM) found that this private 
physician had no medical qualifications and was part of an 
active claims fixing operation in the Pangasinan area, where 
the appellant resides.  The VSCM concluded that any medical 
certificates from this private physician are to be given no 
credibility in substantiating claims. 

In addition, the RO requested that the appellant identify in-
service treatment that may be related to the death-causing 
conditions.  The appellant responded in December 2006, but 
identified no such treatment and provided no alternative 
sources of information.  Furthermore, the RO requested that 
the appellant provide any of the Veteran's service medical 
records.  However, the appellant did not respond to that 
request.  In this regard, it is noted that the duty to assist 
is not a one-way street.  If an appellant wishes help, she 
cannot passively wait for it in those circumstances where she 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Board will, therefore, adjudicate the case 
based on the available evidence.
The Veteran died in May 1993.  His death certificate listed 
his immediate cause of death as cardiorespiratory arrest due 
to chronic arthritis and pneumonia.  The Veteran was not 
service-connected for any disability at the time of his 
death.
 
In evaluating whether entitlement to service connection for 
the cause of the Veteran's death is warranted on a 
presumptive basis, there is no clinical evidence of record of 
chronic arthritis or pneumonia, which caused 
cardiorespiratory arrest, until May 1993, approximately 44 
years after separation from service.  Accordingly, the Board 
finds that entitlement to service connection for the cause of 
the Veteran's death on a presumptive basis is not warranted 
because chronic arthritis, pneumonia or cardiorespiratory 
arrest were not shown within the applicable presumptive 
period following his separation from service.  38 C.F.R. 
§ 3.309.  

The Board now turns to the issue of whether service 
connection for the cause of the Veteran's death is warranted 
on a direct basis.

The record reflects that the Veteran died as a result of 
cardiorespiratory arrest due to chronic arthritis and 
pneumonia in May 1993.  At no time has any treating provider 
related the Veteran's chronic arthritis, pneumonia or 
cardiorespiratory arrest to his period of active service.

There are no available service records demonstrating that the 
Veteran developed chronic arthritis, pneumonia or 
cardiorespiratory arrest, nor is there medical evidence of 
such conditions for more than 44 years after separation from 
service.  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of treatment 
or symptomatology, which weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The appellant testified at the July 2008 Travel Board 
hearing.  She contended that the Veteran incurred chronic 
arthritis and pneumonia that caused cardiorespiratory arrest 
while in service, but did not contact any medical facility to 
diagnose it due to his impoverishment.  Furthermore, she 
asserted that the Veteran received intermittent treatment 
from 1969 to 1993 at the Veteran's Memorial Medical Center.  
She claimed that the Veteran suffered from shortness of 
breath and buckling of legs.  In addition, although she 
asserted that the Veteran's chronic arthritis and pneumonia 
were incurred in service, there is no medical opinion of 
record establishing any such relationship.  The Board notes 
that the Veteran is not service-connected for any disability.  
Furthermore, the claims file does not contain any competent 
evidence to show that the Veteran had any service-connected 
disability, which could have caused or contributed 
substantially to the Veteran's death.  The Board finds that 
there is no evidence connecting cardiorespiratory arrest, 
chronic arthritis or pneumonia to the Veteran's service.  
Thus, the Board finds that the Veteran is not entitled to 
service connection either on a direct or secondary basis.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   
As there is no evidence of chronic arthritis, pneumonia or 
cardiorespiratory arrest either in service or for many years 
after, the Board finds that an opinion regarding the etiology 
of the Veteran's cause of death need not be obtained in this 
case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
there is no probative evidence relating the Veteran's chronic 
arthritis, pneumonia or cardiorespiratory arrest to his 
period of active service.  Accordingly, service connection is 
not warranted on direct basis for the cause of the Veteran's 
death.  

The appellant submitted statements that the Veteran's chronic 
arthritis and pneumonia began in service.  However, the 
witness, as a layperson, is not competent to give a diagnosis 
or medical opinion on the etiology of a disorder.  Bostain v. 
West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  Thus, her allegations alone 
are insufficient to constitute competent medical evidence.  

The Board notes that the appellant claims that the Veteran 
should have been service-connected for chronic arthritis and 
pneumonia during his lifetime.  However, the appellant has 
not submitted any evidence that anything in service caused or 
contributed to the Veteran's death.  Furthermore, there was 
no diagnosis associated with any injury in service at the 
time of the Veteran's death.  The appellant's claim that any 
injury in service contributed to his death, therefore, lacks 
merit.

In conclusion, the evidence demonstrates that the Veteran's 
cardiorespiraotry arrest due to chronic arthritis, pneumonia 
developed many years after service, and was not caused by any 
incident of service.  There is no competent medical evidence 
which relates the Veteran's cause of death to his service.  
Thus, there is no basis for service connection for the cause 
of the Veteran's death.  As the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the Veteran's death, the Board finds that the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in October 2006; and rating 
decisions in March 2007 and June 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the October 2007 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence. Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.



ORDER

Service connection for the cause of the Veteran's death is 
denied.





____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


